United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                           April 14, 2010 

                                                Before

                               WILLIAM J. BAUER, Circuit Judge

                               ANN CLAIRE WILLIAMS, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

Nos. 07‐2093 and 07‐2182

JOSEPH E. CORCORAN,                                  Appeals from the United States District
                 Petitioner‐Appellee/                Court for the Northern District of
                    Cross‐Appellant,                 Indiana, South Bend Division.

       v.                                            No. 05 C 389

MARK LEVENHAGEN,                                     Allen Sharp,
Superintendent,                                           Judge.
                Respondent‐Appellant/
                      Cross‐Appellee.




                                             O R D E R

    Upon  consideration  of  the  petition  for  rehearing  and  rehearing  en  banc,  filed  by
respondent‐appellant/cross‐appellee  on  February  24,  2010,  and  the  answer  filed  by
petitioner‐appellee/cross‐appellant  on  March  25,  2010,  no  judge  in  active  service  has
requested a vote on the petition for  rehearing en banc and all of the judges on the original
panel  have  voted  to  deny  the  petition  for  rehearing.    It  is,  therefore,  ORDERED  that  the
petition for rehearing and rehearing en banc is DENIED.  

    IT IS FURTHER ORDERED that the courtʹs opinion dated January 27, 2010, is amended
as follows:
Nos. 07‐2093 and 07‐2182                                                                             Page 2

         On page 5 of the slip opinion, second full paragraph, line 12, the phrase “two
      obviously  unreasonable  fact  determinations”  shall  be  replaced  with  “an
      obviously unreasonable fact determination”.

          On page 7 of the slip opinion, the sentence at the end of the paragraph at the
      top – “But the state trial court must reconsider its sentencing determination, . . .”
      – shall be appended with:  

          This  will  cure  the  state  trial  court’s  “unreasonable  determination  of  the
          facts.”    28  U.S.C.  §  2254(d)(1).    (It  will  also  prevent  noncompliance  with
          Indiana  law.    Petitioner  contended  that,  under  the  circumstances  of  this
          case,  noncompliance  with  state  law  also  violates  the  federal  Constitution
          and  thus  warrants  him  relief  under  28  U.S.C.  §  2254(d)(2).    Respondent
          has  not  advanced  any  contrary  argument  based  on  Wainwright  v.  Goode,
          464 U.S. 78 (1983), or any similar decision.)

         On page 7 of the slip opinion, the first full paragraph, through all of page 9,
      shall be deleted and replaced with:

               For completeness, we note that there were no other  prejudicial errors
          in  the  sentencing  process.    Corcoran  also  claimed  that  the  Indiana  trial
          court  failed  to  consider  six  of  the  ten  mitigating  circumstances  Corcoran
          proffered:  (1) his age; (2) his substantially impaired ability to appreciate
          the  criminality  of  his  conduct  or  to  conform  that  conduct  with  the
          requirements  of  the  law;  (3)  his  inability  to  competently  assist  in  his
          defense; (4) his forethought to protect his seven‐year‐old niece during the
          murders;  (5)  his  good  behavior  in  jail  before  sentencing;  and  (6)  his
          admission  of  guilt  “at  all  stages  of  the  legal  process”  including  the  trial.
          But  when  the  trial  court  first  sentenced  Corcoran,  it  explicitly  discussed
          and rejected these mitigators as either false or nonmitigatory. Trial Tr. at
          2915;  State  of  Indiana  v.  Corcoran,  No.  02D04‐9707‐CF‐465,  at  3‐6  (Ind.
          Super. Ct. Aug. 26, 1999). When the Indiana Supreme Court later advised
          it  to  clarify  only  whether  it  had  used  non‐statutory  aggravators,  it  is
          unsurprising  that  the  trial  court  declined  to  reiterate  its  analysis  of  these
          mitigators it had previously rejected.

              The  Indiana  Supreme  Court  made  an  erroneous  finding  of  fact,  that
          the trial court “analyzed” and “rejected” Corcoran’s age in its sentencing
          order, Corcoran, 744 N.E.2d at 500, because the sentencing order makes no
          mention  of  Corcoran’s  age  except  to  note  that  Corcoran  proffered  it  as  a
          mitigator.    But  that  error  was  harmless,  as  the  trial  court  considered
          Corcoran’s  age  when  it  orally  pronounced  sentence  upon  him.    Trial  Tr.
          at 2915.